Name: Commission Regulation (EC) No 1430/2007 of 5 December 2007 amending Annexes II and III to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (Text with EEA relevance )
 Type: Regulation
 Subject Matter: Europe;  European Union law;  employment
 Date Published: nan

 6.12.2007 EN Official Journal of the European Union L 320/3 COMMISSION REGULATION (EC) No 1430/2007 of 5 December 2007 amending Annexes II and III to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (1), and in particular its Articles 11(c)(ii) and 13(2), third subparagraph, Whereas: (1) Germany, Luxembourg, Austria and Italy have submitted reasoned requests for amendments to Annex II to Directive 2005/36/EC. The Netherlands has submitted a reasoned request for an amendment to Annex III to Directive 2005/36/EC. (2) Germany has requested the addition of the word health (Gesundheit) to the title of paediatric nurse (Kinderkrankenschwester/Kinderkrankenpfleger). The Act of 16 July 2003 on nursing care, which entered into force on 1 January 2004, amended the content of the relevant training course and changed its title to healthcare and paediatric nurse (Gesundheits- und Kinderkrankenpfleger(in)). The structure and conditions for access to the training remain unchanged. (3) Germany has requested the removal from Annex II of the profession of psychiatric nurse (Psychiatrische(r) Krankenschwester/Krankenpfleger) because this training complements the training programme for nurses responsible for general care and is therefore included in the definition of the diploma. (4) Germany has requested the addition of the profession of geriatric nurse (Altenpflegerin und Altenpfleger), which meets the conditions provided for in Article 11(c)(ii) of the Directive 2005/36/EC, as is apparent from the Act of 17 November 2000 on geriatric care and the Ordinance of 26 November 2002 concerning training and examinations for geriatric nursing. (5) Lastly, Germany has asked that the professions of surgical truss maker (Bandagist) and orthopaedic technician (OrthopÃ ¤diemechaniker) be merged under the term orthopaedic technician (OrthopÃ ¤dietechniker), in accordance with the Crafts Ordinance (Handwerksordnung in the version published on 24 September 1998 (BGBl. I p. 3074; 2006 I p. 2095), last amended by Article 146 of the Ordinance of 31 October 2006 (BGBl. I p. 2407)). (6) Luxembourg has requested the replacement of the titles paediatric nurse (infirmier puÃ ©riculteur) by infirmier en pÃ ©diatrie (no amendment to the English translation), nurse  anaesthetics (infirmier anesthÃ ©siste) by nurse  anaesthetics and intensive care (infirmier en anesthÃ ©sie et rÃ ©animation) and qualified masseur/masseuse (masseur diplÃ ´mÃ ©) by masseur/masseuse (masseur), following the amended Act of 26 March 1992 on the performance and revaluation of certain health professions. The training arrangements have not changed. (7) Austria has requested greater detail in the description of training for psychiatric nurses and paediatric nurses, as laid down in the Act on nursing care (BGBl. I No 108/1997). (8) Italy has requested the removal from Annex II of the professions of building surveyor (geometra) and land surveyor (perito agrario) because they require training which is covered by the definition of the diploma contained in Article 55 of Presidential Decree No 328 of 5 June 2001 and Annex I to Legislative Decree No 227 of 8 July 2003. (9) Germany, Luxembourg and Austria have requested the insertion in Annex II of a number of training programmes which lead to the title of Master (Meister/MaÃ ®tre). These training programmes are essentially regulated by the following legislation: for Germany: the Crafts Ordinance (Handwerksordnung, in the version published on 24 September 1998 (BGBl. I p. 3074; 2006 I p. 2095), last amended by Article 146 of the Order of 31 October 2006 (BGBl. I p. 2407)); for Luxembourg: the Act of 28 December 1988 (OJ of 28 December 1988 A No. 72) and the Grand-Ducal Regulation of 4 February 2005 (OJ of 10 March 2005 A  No 29); for Austria: the Trade and Industry Ordinance (Gewerbeordnung) of 1994 (BGBl. No 194/1994, as amended in BGBl. I No 15/2006). They meet the conditions set out in Article 11(c)(ii) of Directive 2005/36/EC. (10) The Netherlands has requested an amendment in Annex III of the description of the regulated training courses in order to take account of changes introduced by the Act on education and vocational training (WEB Act of 1996). These training courses meet the conditions set out in the third subparagraph of Article 13(2) of Directive 2005/36/EC. (11) Directive 2005/36/EC should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the recognition of professional qualifications, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Directive 2005/36/EC are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2007. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 255, 30.9.2005, p. 22. Directive as amended by Council Directive 2006/100/EC (OJ L 363, 20.12.2006, p. 141). ANNEX Annexes II and III to Directive 2005/36/EC are amended as follows: I. Annex II is amended as follows: 1. Point 1 is amended as follows: (a) under in Germany, (i) the first indent is replaced by the following:  healthcare and paediatric nurse ( Gesundheits- und Kinderkrankenpfleger(in) ),; (ii) the fourteenth indent is deleted; (iii) the following indent is added:  geriatric nurse ( Altenpflegerin und Altenpfleger ); (b) under in Luxembourg, the fifth, sixth and seventh indents are replaced by the following:  paediatric nurse,  nurse  anaesthetics and intensive care,  masseur, (c) under in Austria, (i) following the first indent relating to the special basic training for nurses specialising in the care of children and young people (spezielle Grundausbildung in der Kinder- und Jugendlichenpflege), the following text is added: which represents education and training courses of a total duration of at least thirteen years, including at least ten years' general school education and three years' professional education in a nursing school, culminating in an examination which must be passed in order to obtain the diploma; (ii) following the second indent relating to the special basic training for nurses specialising in psychiatric care (spezielle Grundausbildung in der psychiatrischen Gesundheits- und Krankenpflege), the following text is added: which represents education and training courses of a total duration of at least thirteen years, including at least ten years' general school education and three years' professional education in a nursing school, culminating in an examination which must be passed in order to obtain the diploma; 2. in point 2, the heading in Germany is amended as follows: (i) the third indent is replaced by the following:  orthopaedic technician ( OrthopÃ ¤dietechniker ),; (ii) the fifth indent is deleted; 3. the following text is added after point 2: 2a Meister/MaÃ ®tre (education and professional training leading to the title of Meister/MaÃ ®tre) in the following professions: in Germany:  metal worker ( Metallbauer ),  surgical instrument maker ( Chirurgiemechaniker ),  coachbuilder ( Karosserie- und Fahrzeugbauer ),  automotive mechatronics technician ( Kraftfahrzeugtechniker ),  motorbike and bicycle mechanic ( Zweiradmechaniker ),  refrigeration mechanic ( KÃ ¤lteanlagenbauer ),  communication technician ( Informationstechniker ),  mechanic for agricultural and construction machinery ( Landmaschinenmechaniker ),  gunsmith ( BÃ ¼chsenmacher ),  plumber ( Klempner ),  installer and heating fitter ( Installateur und Heizungsbauer ),  electrical engineer ( Elektrotechniker ),  electrical machine engineer ( Elektromaschinenbauer ),  boat and ship builder ( Boots- und Schiffbauer ),  bricklayer and concrete worker ( Maurer und Betonbauer ),  stove and air heating mechanic ( Ofen- und Luftheizungsbauer ),  carpenter ( Zimmerer ),  roofer ( Dachdecker ),  road construction worker ( StraÃ enbauer ),  thermal and acoustic insulation fitter ( WÃ ¤rme-, KÃ ¤lte- und Schallschutzisolierer ),  well-sinker ( Brunnenbauer ),  stonemason ( Steinmetz und Steinbildhauer ),  plasterer ( Stuckateur ),  painter and varnisher ( Maler und Lackierer ),  scaffolder ( GerÃ ¼stbauer ),  chimney sweep ( Schornsteinfeger ),  precision engineer ( Feinwerkmechaniker ),  joiner ( Tischler ),  ropemaker ( Seiler ),  baker ( BÃ ¤cker ),  pastry chef ( Konditor ),  butcher ( Fleischer ),  hairdresser ( FrisÃ ¶r ),  glazier ( Glaser ),  glassblower and glass apparatus maker ( GlasblÃ ¤ser und Glasapparatebauer ),  mechanic for tyres and vulcanisation ( Vulkaniseur und Reifenmechaniker ); in Luxembourg:  baker/pastry chef ( boulanger-pÃ ¢tissier ),  pastry, chocolate and ice cream maker/confectioner ( pÃ ¢tissier-chocolatier-confiseur-glacier ),  butcher ( boucher-charcutier ),  horsemeat butcher ( boucher-charcutier-chevalin ),  caterer ( traiteur ),  miller ( meunier ),  tailor/dressmaker ( tailleur-couturier ),  fashion designer/milliner ( modiste-chapelier ),  furrier ( fourreur ),  boot/shoemaker ( bottier-cordonnier ),  clock/watchmaker ( horloger ),  jeweller/goldsmith ( bijoutier-orfÃ ¨vre ),  hairdresser ( coiffeur ),  beautician ( esthÃ ©ticien ),  general mechanical engineer ( mÃ ©canicien en mÃ ©canique gÃ ©nÃ ©rale ),  lift/hoist/escalator/handling equipment engineer ( installateur d'ascenseurs, de monte-charges, d'escaliers mÃ ©caniques et de matÃ ©riel de manutention ),  gunsmith ( armurier ),  blacksmith ( forgeron ),  machinery, industrial and construction equipment mechanic/engineer ( mÃ ©canicien de machines et de matÃ ©riels industriels et de la construction ),  car and motorcycle mechanic and automotive electronics technician ( mÃ ©canicien-Ã ©lectronicien d'autos et de motos ),  car bodywork maker/repairman ( constructeur rÃ ©parateur de carosseries ),  car bodywork repairman/painter ( dÃ ©bosseleur-peintre de vÃ ©hicules automoteurs ),  winder ( bobineur ),  audiovisual (electronics) engineer ( Ã ©lectronicien d'installations et d'appareils audiovisuels ),  cable network builder/repairman ( constructeur rÃ ©parateur de rÃ ©seaux de tÃ ©lÃ ©distribution ),  office equipment and information technology engineer ( Ã ©lectronicien en bureautique et en informatique ),  agricultural/winegrowing equipment engineer ( mÃ ©canicien de machines et de matÃ ©riel agricoles et viticoles ),  coppersmith ( chaudronnier ),  galvaniser ( galvaniseur ),  motor vehicle assessor ( expert en automobiles ),  building contractor ( entrepreneur de construction ),  road/paving contractor ( entrepreneur de voirie et de pavage ),  concrete flooring specialist ( confectionneur de chapes ),  heat insulation, soundproofing and waterproofing engineer ( entrepreneur d'isolations thermiques, acoustiques et d'Ã ©tanchÃ ©itÃ © ),  heating and plumbing engineer ( installateur de chauffage-sanitaire ),  refrigeration engineer ( installateur frigoriste ),  electrician ( Ã ©lectricien ),  neon sign fitter ( installateur d'enseignes lumineuses ),  electronics engineer specialising in communication and information technology ( Ã ©lectronicien en communication et en informatique ),  security and alarm system engineer ( installateur de systÃ ¨mes d'alarmes et de sÃ ©curitÃ © ),  carpenter/cabinet maker ( menuisier-Ã ©bÃ ©niste ),  parquet flooring fitter ( parqueteur ),  prefabricated unit fitter ( poseur d'Ã ©lÃ ©ments prÃ ©fabriquÃ ©s ),  manufacturer/fitter of blinds, sun blinds, shutters and awnings ( fabricant poseur de volets, de jalousies, de marquises et de store ),  metal worker ( entrepreneur de constructions mÃ ©talliques ),  furnace/oven/kiln manufacturer ( constructeur de fours ),  tinsmith/roofer ( couvreur-ferblantier ),  carpenter ( charpentier ),  stonemason/cutter ( marbrier-tailleur de pierres ),  tiler ( carreleur ),  plasterer/builder specialising in ceilings and outer walls ( plafonneur-faÃ §adier ),  painter and decorator ( peintre-dÃ ©corateur ),  glazing and mirror specialist ( vitrier-miroitier ),  upholsterer and decorator ( tapissier-dÃ ©corateur ),  manufacturer/fitter of hearths and earthenware stoves ( constructeur poseur de cheminÃ ©es et de poÃ ªles en faÃ ¯ence ),  printer ( imprimeur ),  media operator ( opÃ ©rateur mÃ ©dia ),  screen printer ( sÃ ©rigraphe ),  bookbinder ( relieur ),  medical and surgical equipment technician ( mÃ ©canicien de matÃ ©riel mÃ ©dico-chirurgical ),  driving instructor ( instructeur de conducteurs de vÃ ©hicules automoteurs ),  manufacturer/fitter of metal boarding and roofs ( fabricant poseur de bardages et toitures mÃ ©talliques ),  photographer ( photographe ),  musical instrument maker/repairer ( fabricant rÃ ©parateur d'instruments de musique ),  swimming instructor ( instructeur de natation ); in Austria:  master builder ( Baumeister hinsichtl. der ausfÃ ¼hrenden TÃ ¤tigkeiten ),  baker ( BÃ ¤cker ),  well-sinker ( Brunnenmeister ),  roofer ( Dachdecker ),  electrical engineer ( Elektrotechniker ),  butcher ( Fleischer ),  hairdresser and wig-maker (stylist) ( Friseur und PerÃ ¼ckenmacher (Stylist) ) ,  gas and sanitation installations engineering ( Gas- und SanitÃ ¤rtechnik ),  glazier ( Glaser ),  glass-facing work and plate-glass polishing ( Glasbeleger und Flachglasschleifer ),  glassblower and glass apparatus maker ( GlasblÃ ¤ser und Glasapparatebauer ),  polishing and shaping of hollow glass (linked craft) ( Hohlglasschleifer und Hohlglasveredler (verbundenes Handwerk) ),  stove-maker ( Hafner ),  heating engineering ( Heizungstechnik ),  ventilation engineer (linked craft) ( LÃ ¼ftungstechnik (verbundenes Handwerk) ),  refrigeration and air-conditioning ( KÃ ¤lte- und Klimatechnik ),  communications electronics ( Kommunikationselektronik ),  pastry chef (confectioner), including makers of gingerbread, candied fruit, ice-cream and chocolate ( Konditor (ZuckerbÃ ¤cker) einschl. der Lebzelter und der Kanditen- Gefrorenes- und -Schokoladewarenerzeugung ),  automotive mechatronics technician ( Kraftfahrzeugtechnik ),  manufacture of bodywork, including panel beating and painting (linked craft) ( Karosseriebauer einschl. Karosseriespengler u. -lackierer (verbundenes Handwerk) ),  processing of plastic materials ( Kunststoffverarbeitung ),  painter and decorator ( Maler und Anstreicher ),  varnisher ( Lackierer ),  gold-plating and decorating ( Vergolder und Staffierer ),  manufacture of signs (linked craft) ( Schilderherstellung (verbundenes Handwerk) ),  mechatronics for electrical engineering and automation ( Mechatroniker f. Elektromaschinenbau u. Automatisierung ),  mechatronics for electronics ( Mechatroniker f. Elektronik ),  office automation and IT systems ( BÃ ¼ro- und EDV-Systemtechnik ),  mechatronics for machinery and manufacturing technology ( Mechatroniker f. Maschinen- und Fertigungstechnik ),  mechatronics for medical equipment (linked craft) ( Mechatroniker f. MedizingerÃ ¤tetechnik (verbundenes Handwerk) ),  surface engineering ( OberflÃ ¤chentechnik ),  metal design (linked craft) ( Metalldesign (verbundenes Handwerk) ),  locksmith ( Schlosser ),  blacksmith ( Schmied ),  agricultural machinery technician ( Landmaschinentechnik ),  plumber ( Spengler ),  coppersmith (linked craft) ( Kupferschmied (verbundenes Handwerk) ),  master stonemason, including the manufacture of artificial stones and terrazzo ( Steinmetzmeister einschl. Kunststeinerzeugung und Terrazzomacher ),  plasterer ( Stukkateur und Trockenausbauer ),  joiner ( Tischler ),  layout designer ( Modellbauer ),  cooper ( Binder ),  wood-turner ( Drechsler ),  boat builder ( Bootsbauer ),  Sculptor (linked craft) ( Bildhauer (verbundenes Handwerk) ),  vulcaniser ( Vulkaniseur ),  gunsmith (including trade in arms) ( Waffengewerbe (BÃ ¼chsenmacher) einschl. des Waffenhandels ),  thermal, acoustic and fire insulation ( WÃ ¤rme- KÃ ¤lte- Schall- und BranddÃ ¤mmer ),  master carpenter ( Baumeister hinsichtl. der ausfÃ ¼hrenden TÃ ¤tigkeiten ), which represent education and training courses of a total duration of at least thirteen years, including at least three years' training followed within a structured training framework, partly received in the workplace and partly provided by a vocational training establishment, and culminating in an examination, in addition to at least one year's theoretical and practical training as a master craftsman. Passing the master craftsman examination confers the right to exercise the profession in a self-employed capacity, train apprentices and use the title of Master ( Meister/MaÃ ®tre ).; 4. in point 4, Technical sector, the heading in Italy is deleted. II. Annex III is amended as follows: The text under In the Netherlands is replaced by the following: Regulated training courses which correspond to qualification level 3 or 4 of the national register of professional training courses, established by the Act on education and professional training, or older training courses of an equivalent level. Levels 3 and 4 of the qualification structure are described as follows:  Level 3: Responsibility for the application and combination of standardised procedures. Combining or designing procedures according to work organisation and preparation activities. Ability to justify these activities to one's colleagues (no hierarchical link). Hierarchical responsibility for monitoring and supporting the application using other routine standardised or automated procedures. This level relates mainly to professional competence and knowledge.  Level 4: Responsibility for performing the assigned tasks and also for combining or designing new procedures. Ability to justify these activities to one's colleagues (no hierarchical link). Explicit hierarchical responsibility for planning and/or administration and/or the organisation and/or development of the entire production cycle. This level relates to competence and knowledge which is specialised and/or not inherent to the profession. The two levels correspond to regulated courses of study of a total duration of at least 15 years which require the successful completion of eight years of elementary education followed by four years of intermediate preparatory vocational education (VMBO), and which require at least three years' level 3 or 4 training at a college for intermediate vocational training (MBO), culminating in an examination. (The average duration of vocational training may be reduced from three to two years where the student has a qualification required to enter university (14 years of prior training) or to enter higher vocational education (13 years of prior training)). The Netherlands authorities will send to the Commission and to the other Member States a list of the training courses covered by this Annex.